ORDER
Considering the foregoing Motion to Appoint Curator by the Office of Disciplinary Counsel.
IT IS ORDERED, ADJUDGED AND DECREED that Susan Henry-Herbert, an attorney in good standing from the 19th Judicial District, be and is hereby appointed curator for BARBARA IONE BIVINS in these lawyer disciplinary proceedings; and that the curator shall perform without fee those duties incumbent upon the curator as set forth in the Code of Civil Procedure, Articles 5091 et seg. and Appendix D of Rule XIX of the Rules of the Supreme Court of Louisiana.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the curator be reimbursed all reasonable out of pocket expenses only by the board administrator, who shall tax all such expenses as costs of these proceedings.